       Case 2:21-cv-00809-BWA-DPC Document 14 Filed 05/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 ANDREW WETZEL                                                  CIVIL ACTION

 VERSUS                                                         NO. 21-809

 JAMES LEBLANC                                                  SECTION M (2)



                                           ORDER

       Considering the ex parte motion of pro se plaintiff Andrew Wetzel to dismiss suit (R. Doc.

13),

       IT IS ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that the pending motion for preliminary injunction and

temporary restraining order (R. Doc. 5) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that this matter is DISMISSED WITHOUT PREJUDICE.

       New Orleans, Louisiana, this 13th day of May, 2021.



                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE
